Citation Nr: 1224979	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  02-03 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from January 1963 to January 1965, and from January 1966 to March 1969 - during peacetime and the Vietnam Era.  He also was stationed in the Republic of South Vietnam from September 1968 to March 1969. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a June 2000 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which, inter alia denied service connection for PTSD.  The appellant was notified of that action and he subsequently perfected an appeal. 

In June 2007, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing was produced and a copy of said transcript has been included in the record for review.  

Following the hearing before the VLJ, in February 2008, the Board remanded the service connection claim for PTSD to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The requested development occurred and was returned to the Board for review.  Notwithstanding, upon reviewing of the claim, the Board once again remanded the claim in April 2011.  The appeal has now been returned for further action by the Board.  

Upon reviewing the development since the Board's April 2011 Remand, the undersigned VLJ finds that there has been substantial compliance with the Board's remand instructions.  As such, no further procedural action is required, and the Board may make a determination on the underlying claim now before it.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) and Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

As a clarification point, the Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include chronic paranoid schizophrenia and depressive disorder.  See June 2000 Psychiatric Report from Dr. P.N.C.; December 2001, VA examination Report; April 2002. Psychiatric Evaluation from Dr. E.S.R.D.; May 2004 Psychiatric Treatment Note; May 2008 Private Treatment Note from Dr. E.S.R.D.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed psychiatric disorders. 


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from schizophrenia.  

2.  A VA psychiatrist has opined that the appellant's schizophrenia was caused by or the result of the appellant's military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's psychiatric disorder (schizophrenia) began during or was otherwise caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision on this issue. 

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The appellant, along with his accredited representative, has asserted that he now suffers from a psychiatric disorder that he attributes to his military service in the United States Army.  It has been presented by the appellant that while he was on active duty, he was subjected to various combat-like stressors while stationed in Vietnam.  He has maintained that since being exposed to those stressful situations, he has been suffering from symptoms and manifestations suggestive of some type of psychiatric disorder.  Alternatively, the appellant has averred that following service, he began to experience mental disorder symptoms and manifestations for which he has received, over the years, repeated treatment and analysis.  It has been further insinuated that since the appellant's discharge from service in 1969, he has experienced symptoms and manifestations indicative of some type of psychiatric disorder, to include PTSD or schizophrenia, and that such symptoms have continued to the present. 

The medical records indicate that, over the years, the appellant has been diagnosed as suffering from a myriad of psychiatric disorders.  These conditions include depression, PTSD, and schizophrenia.  In conjunction with his claim for benefits, and to obtain additional medical information with respect to the assertions made by the appellant, the Board remanded this issue back to the AMC in April 2011.  

As a result of the Board's Remand of April 2011, the appellant underwent a VA Psychiatric Examination at the VA Medical Center (VAMC), in San Juan, in August 2011.  The examiner, who was a psychiatrist, reviewed the appellant's complete claims folder and then examined/questioned the appellant.  Upon completion of the exam, the doctor opined the following:

Veteran meet[s] the DSM-IV stressor criteria for PTSD, which is combat experience although he does not meet the DSM-IV symptoms criteria for a diagnosis of PTSD. . . . Therefore a diagnosis of PTSD cannot be done.  Veteran was found with sign[s] and symptoms compatible with paranoid schizophrenia.  Veteran sought psychiatric treatment . . . after be[ing] released from service. . . . It is my opinion that veteran's mental condition after service, and is relative to active military service.  It is my opinion that mental conditions is related to service. . . . 

....

Opinion:  Veteran's chronic paranoid schizophrenia is as most likely as not etiologically related to military service.
Rationale:  There is no evidence of psychiatric complaints, psychiatric findings nor psychiatric treatment prior to the military service.  There is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during military service.  There is evidence of psychiatric complaints, psychiatric findings, and psychiatric treatment after discharge from the military service.  Veteran sought psychiatric care soon after military service.  It is my opinion that veteran's chronic paranoid schizophrenia is related to service.  

The examiner did indicate that the diagnosis of the disorder was based upon the treatment records, information in the claims folder, and the self-reporting of symptoms and manifestations by the appellant.  The Board would note that the claims folder does not contain any additional medical private medical records showing that the appellant has received some type of psychiatric treatment since 2002 and that the treatment was for the overlapping manifestations of schizophrenia and PTSD.  It is further noted by the Board that the appellant has also received treatment through VA facilities for depression, PTSD, and schizophrenia.  Finally, the record does not contain an opinion from a VA health care provider that specifically contradicts or calls into question the opinion provided in August 2011.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board notes that, over the ten-plus years that this appeal has been processed, the appellant's statements concerning his symptoms and when he began experiencing the prodromas of the current psychiatric disorder have remained consistent and unwavering.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, the record contains a VA psychiatrist's opinion concerning the etiology of the appellant's current psychiatric disorder.  The examiner has pointed to established facts in her opinion and she provided an analysis which has bolstered her statement.  Not only did the examiner review the pertinent medical records, and examine the appellant, but she also discussed the salient facts and gave a complete rationale for all conclusions presented, as noted in the discussion above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

Accordingly, the Board finds that the examiner's opinion is probative and supports a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that the appellant was not diagnosed as actually suffering from PTSD because he did not meet all of the criteria for a diagnosis of PTSD and a VA examiner has fully explained the reasons therefore.  The findings contained in the examination report that the appellant does not meet the criteria for PTSD, but does meet the diagnostic criteria for a different mental disorder, is entitled to great probative weight as the findings were based on a review of the history, an examination and as the reasoning behind not finding a diagnosis of PTSD was fully explained.  Accordingly, the record does, however, present diagnoses of a psychiatric disorder other than PTSD and a VA medical official has, without reservation or hesitation, concluded that the appellant now suffers from schizophrenia that was related to or caused by or the result of the appellant's military service.  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, service connection for a psychiatric disorder is warranted. 


ORDER

Entitlement to service connection for a psychiatric disorder (schizophrenia) is granted.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


